Citation Nr: 1201146	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for right hand Dupuytren's contractures, including as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for coronary artery disease, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In this case, the Veteran's claims are primarily based on his claimed exposure to herbicides while serving in South Korea.  The Board acknowledges that the RO specifically found that herbicide exposure was not conceded based on search results regarding the whereabouts of the Veteran's unit during service in Korea.  However, this does not preclude direct service connection based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Therefore, further development is required. 

Specifically, in December 2006, the Veteran submitted a copy of a letter informing him of an award of Social Security Administration disability benefits.  The decision rendered by the SSA and the records it considered in making any decision have not been obtained.   

Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this case, the Veteran did not indicate whether he sought SSA benefits due to mental or physical disabilities; however, as he submitted the award letter along with his Notice of Disagreement, the Board finds that the records are relevant to the claims on appeal.  It is also noteworthy that the Veteran reports a history of treatment for diabetes mellitus since the 1970s.  Evidence of such treatment would be probative.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant).

A copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Finally, to ensure that all pertinent VA outpatient treatment records are associated with the file, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA medical center in Birmingham, Alabama from March 2007 to the present.  Any negative response should be noted.

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran a supplemental statement of the case and afford him the appropriate period of time within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


